



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Royal Bank of Canada v. Skrapec,









2012 BCCA 10




Date: 20120106

Docket: CA039224

Between:

Royal Bank of
Canada

Respondent

(Plaintiff)

And

Barry A. Skrapec

Appellant

(Defendant)




Before:



The Honourable Chief Justice Finch





The Honourable Madam Justice Prowse





The Honourable Mr. Justice Chiasson




On appeal from: Supreme
Court of British Columbia, June 28, 2011
(
Royal Bank of Canada v. Skrapec
, Kamloops Registry 45419)

Oral Reasons for Judgment




Appellant appearing In Person:






Counsel for the Respondent:



J. Coulter





Place and Date of Hearing:



Vancouver, British
  Columbia

January 6, 2012





Place and Date of Judgment:



Vancouver, British
  Columbia

January 6, 2012








[1]

FINCH C.J.B.C.
: On 28 June 2011, the Supreme Court of British
Columbia granted judgment in favour of the plaintiff bank against the defendant
in the following terms:

1.

The
Defendant, Barry A. Skrapec, pay to the Plaintiff the sum of $33,144.57 as at
March 1, 2011 plus interest to May 30, 2011 at the rate of the Royal Bank of
Canadas prime lending rate of interst plus 3% per annum (currently $5.24 per
diem for 90 days) being the amount of $471.60 for a total owing of $33,616.17;

2.

The
Defendants Amended Counterclaim be dismissed;

3.

Costs to
the Plaintiff from the Defendant, Barry A. Skrapec, on the basis of Scale C.

4.

The requirement that the Defendant, Barry A. Skrapec, endorse this Order
approving it as to form be dispensed with.

[2]

On 28 July 2011, the appellant faxed a notice of appeal to the Registry
of this Court for filing.

[3]

On 23 September 2011, the defendant filed an appeal record in the
Kamloops Registry of this Court.

[4]

Counsel for the plaintiff pointed out to the defendant that the record
did not comply with the
Rules of Court
.

[5]

On 6 October 2011, the defendant filed a supplemental appeal record.

[6]

On 24 October 2011, the defendant filed transcripts of the proceedings
in the Kamloops Registry, and on the same day filed his factum.

[7]

The plaintiff now applies to quash or dismiss the appeal as one
completely devoid of merit.

[8]

The judgment in the plaintiffs favour was granted on a proper
evidentiary foundation. There was evidence on which the Court could find that
the defendant was indebted to the plaintiff in the amount claimed. Although the
defendant advanced arguments against the plaintiffs claim, the judge found
that there was nothing that could constitute a defence in law.

[9]

On this appeal the defendant has not identified any arguable issue or
ground of appeal on which the judgment appealed from could be varied or set
aside. To permit any further steps to be taken in the appeal would be to
countenance an abuse of the Courts process.

[10]

I would quash the appeal as devoid of any merit. The plaintiff is
entitled to its costs of this proceeding.

[11]

The appellants signature on the order to be entered is dispensed with.

[12]

PROWSE J.A.
: I agree.

[13]

CHIASSON J.A.
: I agree.

[14]

FINCH C.J.B.C.
: The appeal is dismissed with costs to follow.

The Honourable Chief Justice Finch


